                Case 2:15-cr-00160-TSZ Document 238 Filed 06/23/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      UNITED STATES OF AMERICA,
 7                           Plaintiff,
                                                     CR15-160 TSZ
 8         v.
                                                     MINUTE ORDER
 9    RAYMOND EARL DEVORE,
10                           Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
           (1)    Having reviewed the parties’ Joint Status Report, docket no. 237, the Court
13
   SCHEDULES a hearing on Thursday, October 15, 2020, at 11:00 a.m., for the purpose of
   resentencing defendant. Such hearing will be conducted remotely, consistent with Level
14
   Three access, as defined in General Order 03-20. Counsel shall make the arrangements
   necessary for defendant to appear via video conferencing from the correctional facility in
15
   which he is incarcerated at the time of the hearing. Sentencing memoranda shall be filed
   at least ten (10) days prior to the hearing.
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 22nd day of June, 2020.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
